Exhibit 10.2

 

THE WARRANT EVIDENCED HEREBY, AND THE SECURITIES ISSUABLE HEREUNDER, HAVE BEEN
AND WILL BE ISSUED WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE APPLICABLE STATE SECURITIES LAWS. THE WARRANT AND SUCH
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION
OR RESALE, AND SHALL NOT BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS
THE PROPOSED DISPOSITION IS THE SUBJECT OF A CURRENTLY EFFECTIVE REGISTRATION
STATEMENT UNDER SAID ACT AND UNDER APPLICABLE STATE SECURITIES LAWS OR UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH REGISTRATION IS NOT
REQUIRED UNDER SAID ACT AND SUCH STATE SECURITIES LAWS IN CONNECTION WITH SUCH
DISPOSITION.

 

SOLOMON TECHNOLOGIES, INC.

 

[FORM OF] COMMON STOCK PURCHASE WARRANT

 

Original Issue Date: April 26, 2004

 

Warrant No. 1

 

This Warrant is issued to [    ] (hereinafter called the “Registered Holder,”
which term shall include its successors and assigns), by Solomon Technologies,
Inc., a Delaware corporation (hereinafter referred to as the “Company”). This
Warrant may be transferred by the Registered Holder only in accordance with the
provisions of Sections 1.04 and 5 hereof.

 

1. The Warrant.

 

1.01. Exercise price and payment. For value received and subject to the terms
and conditions hereinafter set forth, the Registered Holder is entitled, upon
surrender of this Warrant at any time, or from time to time, and prior to 5:00
p.m., Eastern Standard time, on the tenth anniversary hereof, with the
subscription form annexed hereto (the “Subscription Form”) duly executed, at the
office of the Company at 1400 L and R Industrial Boulevard, Tarpon Springs,
Florida 34689, or such other office in the United States of which the Company
shall notify the Registered Holder hereof in writing, to purchase from the
Company, at the purchase price hereinafter specified (as adjusted from time to
time, the “Exercise Price”), [    ] ([    ]) shares (subject to adjustment from
time to time as hereinafter set forth, the “Warrant Shares”) of the Common
Stock, $0.001 par value per share, of the Company (including any securities that
may be substituted for such Common Stock in accordance with the terms of this
Warrant, the “Common Stock”). The initial per share Exercise Price shall be One
Dollar ($1.00) per share.

 

The purchase rights represented by this Warrant are exercisable, at the option
of the holder, in whole at any time, or in part from time to time. Upon
surrender for exercise, this Warrant shall be canceled and shall not be
reissued; provided, however, that upon the partial exercise hereof a substitute
Warrant of like tenor and date representing the rights to subscribe for and
purchase any such unexercised portion hereof shall be issued by the Company at
its own expense within ten (10) days after the date this Warrant is surrendered
for partial exercise.

 

Upon surrender of this Warrant with an executed Subscription Form, and receipt
of payment of the Exercise Price, in available funds in accordance with this
Section, the Company, at its own expense, as promptly as practicable, but, in no
event later than ten (10) days after surrender of this Warrant for exercise (in
whole or in part), shall cause to be issued and delivered to the Registered
Holder a certificate



--------------------------------------------------------------------------------

or certificates for fully paid and non-assessable Warrant Shares purchased
hereunder, in certificates of such denominations and in such names as the
Registered Holder may specify, together with any other stock, securities or
property which such Registered Holder may be entitled to receive pursuant to
Section 1.06 hereof, and any cash in lieu of fractional shares which such
Registered Holder may be entitled to receive pursuant to Section 3 hereof.
Payment of the Exercise Price shall be made by check made payable to the order
of the Company or wire transfer of funds to a bank account designated by the
Company. Alternatively, if the Common Stock is then publicly traded the
Registered Holder may elect, on or after [the date six months after the Closing]
to exercise the rights represented by this Warrant in whole or in part (but not
as to fractional shares of Common Stock) by the surrender of this Warrant and
delivery of an executed Subscription Form specifying that the Warrant shall be
exercised, and the Exercise Price paid, by the Company’s issuing to the
Registered Holder a number of fully paid and non-assessable Warrant Shares
computed using the following formula:

 

   

X = Y (A-B)

              A

Where:

 

X =

   the number of shares of Common Stock to be issued to the Registered Holder.  
 

Y =

   the number of shares of Common Stock issuable upon exercise of this Warrant
on the date of delivery of the Subscription Form.    

A =

   the current fair market value of one share of Common Stock.    

B =

   Exercise Price.

 

As used herein, current fair market value of the Common Stock shall mean the
numerical average of the fair market value per share of Common Stock over the
ten (10) trading days immediately preceding the day on which the Subscription
Form is received by the Company. If the Common Stock is then traded on a
securities exchange, the OTCBB, the Nasdaq National Market or the Nasdaq
SmallCap Market, “fair market value per share” on any given day shall be the
closing price of a share of Common Stock on that exchange, the OTCBB, the Nasdaq
National Market or the Nasdaq SmallCap Market for that day, or if the Common
Stock is then traded in another market, “fair market value per share” on any
given day shall be the closing bid price for a share of Common Stock on such
market for that day.

 

The issuance of certificates for shares of Common Stock upon exercise of this
Warrant will be made without charge to the Holder for any issuance tax in
respect thereof or any other cost incurred by the Company in connection with
such exercise and the related issuance of shares of Common Stock.

 

1.02. Authorized and Reserved Shares. During the period within which the rights
represented by this Warrant may be exercised, the Company shall at all times
have authorized and reserved for the purpose of issue upon exercise of the
rights evidenced hereby, a sufficient number of shares of the class of
securities issuable upon exercise of this Warrant to provide for the exercise of
such rights.

 

1.03. Subdivision. This Warrant may be subdivided into one or more Warrants
entitling the Registered Holder to purchase shares of the class of securities
issuable upon exercise of this Warrant in multiples of one or more whole shares,
upon surrender of this Warrant by the Registered Holder for such purpose at the
office of the Company.

 

1.04. Register. The Company shall maintain at its office (or at such other
office or agency of the Company as it may from time to time designate in writing
to the Registered Holder hereof), a register containing the name and address of
the Registered Holder of this Warrant. The Registered Holder of this Warrant
shall be the person or entity in whose name this Warrant is originally issued
and registered, unless a subsequent holder shall have presented to the Company
(1) this Warrant, duly assigned to such holder, as evidenced by an assignment
substantially in the form annexed hereto, delivered therewith, (2) a written
notice of his acquisition of this Warrant and his address, and (3) any other
documents required by

 

2



--------------------------------------------------------------------------------

Section 5 hereof, in which case such subsequent holder of this Warrant shall
become the subsequent Registered Holder. Any Registered Holder of this Warrant
may change his address as shown on such register by written notice to the
Company requesting such change. Any written notice required or permitted to be
given to the Registered Holder of this Warrant by the Company or to the Company
by the Registered Holder shall be delivered by a nationally recognized air
courier service, to the Registered Holder at the address as shown on such
register or to the Company at the address shown in Section 1.01 of this Warrant,
and shall be deemed to have been given when received.

 

1.05. The Rights of the Registered Holder. If the Company at any time or from
time to time after the issuance of this Warrant subdivides (by any stock split,
stock dividend, recapitalization or otherwise) the outstanding shares of the
class of securities issuable upon exercise hereof into a greater number of
shares, the Exercise Price in effect immediately before that subdivision shall
be proportionately decreased. If the Company at any time or from time to time
after the issuance of this Warrant combines (by reverse stock split or
otherwise) the outstanding shares of the class of securities issuable upon
exercise hereof, the Exercise Price in effect immediately before the combination
shall be proportionately increased. Any adjustment under this paragraph shall
become effective at the close of business on the date the subdivision or
combination becomes effective.

 

1.06. Adjustments to Exercise Price for Diluting Issues.

 

(a) Special Definitions. For purposes of this Subsection 1.06, the following
definitions shall apply:

 

(i) “Option” shall mean rights, options or warrants to subscribe for, purchase
or otherwise acquire Common Stock or Convertible Securities.

 

(ii) “Convertible Securities” shall mean any evidences of indebtedness, shares
or other securities directly or indirectly convertible into or exchangeable for
Common Stock.

 

(iii) “Additional Shares of Common Stock” shall mean all shares of Common Stock
issued (or, pursuant to Subsection 1.06(b) below, deemed to be issued) by the
Company after the Original Issue Date, other than the following (“Exempted
Securities”): Key Employee Shares (as defined below) and other than shares of
Common Stock issued or issuable (1) as a dividend or distribution on the
Company’s Series A Preferred Stock (the “Series A Preferred Stock”), (2) upon
the exercise of Options or conversion of Convertible Securities outstanding on
or before the Original Issue Date, (3) upon conversion of shares of the Series A
Preferred Stock or (4) to banks, equipment lessors or other financial
institutions, or to real property lessors, pursuant to a debt financing,
equipment leasing or real property leasing transaction approved by the Board of
Directors of the Corporation.

 

(iv) “Key Employee Shares” shall mean shares of Common Stock issued to employees
or directors of or consultants to, the Company pursuant to a restricted stock
plan or agreement approved by the Board of Directors.

 

(v) “Rights to Acquire Common Stock” (or “Rights”) shall mean all rights issued
by the Company to acquire common stock whether by exercise of a warrant, option
or similar call or conversion of any existing instruments, in either case for
consideration fixed, in amount or by formula, as of the date of issuance.

 

(b) No Adjustment of Exercise Price. No adjustment in the number of shares of
Common Stock into which this Warrant is exercisable shall be made by adjustment
in the applicable Exercise Price thereof: (1) unless the consideration per share
(determined pursuant to Subsection 1.06(e))

 

3



--------------------------------------------------------------------------------

below) for an Additional Share of Common Stock issued or deemed to be issued by
the Company is less than the applicable Exercise Price in effect on the date of,
and immediately prior to, the issue of such additional shares, or (2) if prior
to such issuance, the Company receives written notice from the holders of at
least seventy-five (75%) of the then outstanding shares of Series A Preferred
Stock agreeing that no such adjustment shall be made as the result of the
issuance or deemed issuance of Additional Shares of Common Stock.

 

(c) Issue of Securities Deemed Issue of Additional Shares of Common Stock. If
the Company at any time or from time to time after the Original Issue Date shall
issue any Options or Convertible Securities or other Rights to Acquire Common
Stock (excluding Options or Convertible Securities or other Rights to Acquire
Common Stock which, upon exercise, conversion or exchange thereof, would entitle
the holder thereof to receive Exempted Securities pursuant to Subsection
1.06(a)(iii) above) or shall fix a record date for the determination of holders
of any class of securities entitled to receive any such Options or Convertible
Securities or Rights to Acquire Common Stock, then the maximum number of shares
of Common Stock (as set forth in the instrument relating thereto without regard
to any provision contained therein for a subsequent adjustment of such number)
issuable upon the exercise of such Options, Rights or, in the case of
Convertible Securities, the conversion or exchange of such Convertible
Securities, shall be deemed to be Additional Shares of Common Stock issued as of
the time of such issue, or, in case such a record date shall have been fixed, as
of the close of business on such record date, provided that Additional Shares of
Common Stock shall not be deemed to have been issued unless the consideration
per share (determined pursuant to Subsection 1.06(e) hereof) of such Additional
Shares of Common Stock would be less than the applicable Exercise Price in
effect on the date of and immediately prior to such issue, or such record date,
as the case may be, and provided further that in any such case in which
Additional Shares of Common Stock are deemed to be issued:

 

(1) No further adjustment in the Exercise Price shall be made upon the
subsequent issue of shares of Common Stock upon the exercise of such Rights or
conversion or exchange of such Convertible Securities;

 

(2) Upon the expiration or termination of any unexercised Option or Right, the
Exercise Price shall not be readjusted, but the Additional Shares of Common
Stock deemed issued as the result of the original issue of such Option or Right
shall not be deemed issued for the purposes of any subsequent adjustment of the
Exercise Price; and

 

(3) In the event of any change in the number of shares of Common Stock issuable
upon the exercise, conversion or exchange of any Option, Right or Convertible
Security, including, but not limited to, a change resulting from the
anti-dilution provisions thereof, the Exercise Price then in effect shall
forthwith be readjusted to such Exercise Price as would have obtained had the
adjustment that was made upon the issuance of such Option, Right or Convertible
Security not exercised or converted prior to such change been made upon the
basis of such change, but no further adjustment shall be made for the actual
issuance of Common Stock upon the exercise or conversion of any such Option,
Right or Convertible Security. Notwithstanding the foregoing, no adjustment
pursuant to this clause (C) shall have the effect of increasing the Conversion
Price to an amount which exceeds the lower of (i) the Conversion Price on the
original adjustment date, or (ii) the Conversion Price that would have resulted
from any issuances of Additional Shares of Common Stock between the original
adjustment date and such readjustment date.

 

(d) Adjustment of Exercise Price upon Issuance of Additional Shares of Common
Stock. If the Company shall at any time after the Original Issue Date issue
Additional Shares of Common Stock (including Additional Shares of Common Stock
deemed to be issued pursuant to Subsection 1.06(c)), without consideration or
for a consideration per share less than the applicable Exercise Price in

 

4



--------------------------------------------------------------------------------

effect on the date of and immediately prior to such issue, then and in such
event, such Exercise Price shall be reduced, concurrently with such issue to a
price (calculated to the nearest cent) determined by multiplying such Exercise
Price by a fraction, (a) the numerator of which shall be (1) the number of
shares of Common Stock outstanding immediately prior to such issue (treating for
this purpose as outstanding all shares of Common Stock issuable upon exercise of
Options outstanding immediately prior to such issue or upon conversion of
Convertible Securities (including the Series A Preferred Stock) outstanding
immediately prior to such issue), plus (2) the number of shares of Common Stock
which the aggregate consideration received by the Company for the total number
of Additional Shares of Common Stock so issued would purchase at such Exercise
Price; and (b) the denominator of which shall be (1) the number of shares of
Common Stock outstanding immediately prior to such issue plus (2) the number of
such Additional Shares of Common Stock so issued. Notwithstanding the foregoing,
the applicable Exercise Price shall not be reduced if the amount of such
reduction would be an amount less than $.05, but any such amount shall be
carried forward and reduction with respect thereto made at the time of and
together with any subsequent reduction which, together with such amount and any
other amount or amounts so carried forward, shall aggregate $.05 or more.

 

(e) Determination of Consideration. For purposes of this Subsection 1.06, the
consideration received by the Company for the issue of any Additional Shares of
Common Stock shall be computed as follows:

 

(1) Cash and Property. Such consideration shall (i) insofar as it consists of
cash, be computed at the aggregate of cash received by the Company, excluding
amounts paid or payable for accrued interest or accrued dividends, (ii) insofar
as it consists of property other than cash, be computed at the fair market value
thereof at the time of such issue, as determined in good faith by the Board of
Directors, and (iii) in the event Additional Shares of Common Stock are issued
together with other shares or securities or other assets of the Company for
consideration which covers both, be the proportion of such consideration so
received, computed as provided in clauses (i) and (ii) above, as determined in
good faith by the Board of Directors.

 

(2) Options, Rights and Convertible Securities. The consideration per share
received by the Company for Additional Shares of Common Stock deemed to have
been issued pursuant to Subsection 1.06(c), relating to Options, Rights and
Convertible Securities, shall be determined by dividing (1) the total amount, if
any, received or receivable by the Company as consideration for the issue of
such Options, Rights or Convertible Securities, plus the minimum aggregate
amount of additional consideration (as set forth in the instruments relating
thereto, without regard to any provision contained therein for a subsequent
adjustment of such consideration) payable to the Company upon the exercise of
such Options, Rights or the conversion or exchange of such Convertible
Securities, by (2) the maximum number of shares of Common Stock (as set forth in
the instruments relating thereto, without regard to any provision contained
therein for a subsequent adjustment of such number) issuable upon the exercise
of such Options or the conversion or exchange of such Convertible Securities.

 

1.07. Adjustment in the Number of Shares for Subdivisions or Combinations.
Whenever the Exercise Price is adjusted pursuant to Section 1.05 or 1.06, the
number of shares of the class of securities issuable upon exercise hereof also
shall be adjusted by multiplying the number of shares subject to this Warrant
immediately prior to the adjustment of the Exercise Price by a fraction (x) the
numerator of which is the Exercise Price immediately prior to the adjustment and
(y) the denominator of which is the adjusted Exercise Price.

 

1.08. Adjustment for Reclassification, Exchange, or Substitution. In the event
that at any time or from time to time after the Original Issue Date, the class
of securities issuable upon the exercise of this Warrant shall be changed into
the same or a different number of shares of any class or classes of stock,

 

5



--------------------------------------------------------------------------------

whether by capital reorganization, reclassification, or otherwise (other than a
subdivision or combination of shares or stock dividend provided for above, or a
merger, consolidation, or sale of assets provided for below), then and in each
such event the Registered Holder of this Warrant shall have the right thereafter
to exercise this Warrant for the kind and amount of shares of stock and other
securities and property receivable upon such reorganization, reclassification,
or other change, by holders of the number of shares of the class of securities
for which such Warrant was exercisable immediately prior to such reorganization,
reclassification, or change, all subject to further adjustment as provided
herein.

 

1.09. Adjustment for Merger, Consolidation or Sale of Assets. In the event that
at any time or from time to time after the Original Issue Date, the Company
shall merge or consolidate with or into another entity or sell all or
substantially all of its assets, this Warrant shall thereafter be exercisable
for the kind and amount of shares of stock or other securities or property to
which a holder of the number of shares of the class of securities of the Company
deliverable upon exercise of this Warrant would have been entitled upon such
consolidation, merger or sale; and, in such case, appropriate adjustment (as
determined in good faith by the Board of Directors) shall be made in the
application of the provisions set forth in this Section 1.09 with respect to the
rights and interest thereafter of the Registered Holder of this Warrant, to the
end that the provisions set forth in this Section 1.09 including provisions with
respect to changes shall thereafter be applicable, as nearly as reasonably may
be, in relation to any shares of stock or other property thereafter deliverable
upon the exercise of this Warrant.

 

1.10. No Impairment. The Company shall not, by amendment of its Charter or
By-Laws or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company but shall at all times in good
faith assist in the carrying out of all the provisions of this Warrant and in
the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Registered Holder of this Warrant against impairment.

 

1.11. Notice of Adjustment of Number of Shares. Upon any adjustment,
readjustment or other change relating to the number of shares purchasable upon
exercise of this Warrant or to the Exercise Price, then, and in each such case,
the Company at its expense and no later than ten (10) days following such
adjustment, readjustment or other change shall give written notice thereof,
delivered by a nationally recognized air courier service, addressed to the
Registered Holder at the address of such Registered Holder as shown on the books
of the Company, which notice shall state the Exercise Price resulting from such
adjustment and the increase or decrease in the number of shares (or other
denominations of securities) purchasable at the Exercise Price upon the exercise
of this Warrant setting forth in reasonable detail the method of calculation and
the facts upon which such calculation is based.

 

1.12. Notice. In case at any time: (1) the Company shall pay any dividend or
make any distribution (other than regular cash dividends from earnings or earned
surplus paid at an established rate) to the holders of the class of securities
issuable upon exercise of this Warrant, or any class or series of securities
into which the class of securities issuable upon exercise hereof may be
convertible; (2) the Company shall offer for subscription pro rata to the
holders of the class of securities issuable upon exercise of this Warrant any
additional shares of stock of any class or other rights; (3) there shall be any
capital reorganization or reclassification of the capital stock of the Company,
or consolidation or merger of the Company with or sale of all or substantially
all of its assets to another corporation; or (4) there shall be a voluntary or
involuntary dissolution, liquidation or winding up of the Company; then, in any
one or more of such cases, the Company shall give written notice, delivered by a
nationally recognized air courier service, addressed to the Registered Holder at
the address of such Registered Holder as shown on the books of the Company, of
the date on which (a) the books of the Company shall close or a record date
shall be fixed for determining the shareholders entitled to such dividend,
distribution or subscription rights, or (b) such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding up shall take place, as the case may be. Such notice shall also provide
reasonable details of the proposed transaction and specify the date as of which
the holders of record of the class of securities issuable upon exercise of this
Warrant shall participate in such dividend, distribution or subscription

 

6



--------------------------------------------------------------------------------

rights, or shall be entitled to exchange their securities for securities or
other property deliverable upon such reorganization, reclassification,
consolidation, merger, sale, dissolution, liquidation or winding up, as the case
may be. Such written notice shall be given at least 40 days prior to the action
in question and not less than 40 days prior to the record date or the date on
which the Company’s transfer books are closed in respect thereto.

 

1.13. No Change Necessary. The form of this Warrant need not be changed because
of any adjustment in the Exercise Price or in the number of shares issuable upon
its exercise. A Warrant issued after any adjustment on any partial exercise or
upon replacement may continue to express the same Exercise Price and the same
number of shares (appropriately reduced in the case of partial exercise) as are
stated on this Warrant as initially issued, and that Exercise Price and that
number of shares shall be considered to have been so changed as of the close of
business on the date of adjustment.

 

2. Covenant of the Company. All securities which may be issued upon the exercise
of the rights represented by this Warrant shall, upon issuance, be duly
authorized, validly issued, fully paid and non-assessable and free from all
taxes, liens and charges with respect to the issue thereof.

 

3. Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon exercise of this Warrant. If, upon exercise of this
Warrant as an entirety, the Registered Holder would be entitled to receive a
fractional share, then, within ten (10) days after the date of exercise of this
Warrant, the Company shall pay in cash to such Registered Holder an amount equal
to such fractional share multiplied by the fair market value (as determined in
good faith by the Board of Directors of the Company) of one share of the class
of securities issuable upon exercise of this Warrant on the date of such
exercise.

 

4. Substitution. In the case this Warrant shall be mutilated, lost, stolen or
destroyed, the Company will issue a new Warrant of like tenor and denomination
and deliver the same (a) in exchange and substitution for and upon surrender and
cancellation of any mutilated Warrant, or (b) in lieu of any Warrant lost,
stolen or destroyed, upon receipt of evidence satisfactory to the Company of the
loss, theft, or destruction of such Warrant (including a reasonably detailed
affidavit with respect to the circumstances of any loss, theft or destruction),
and of indemnity (or, in the case of the initial Registered Holder or any other
institutional holder, an indemnity agreement) satisfactory to the Company.

 

5. Transfer Restrictions. This Warrant shall not be sold, transferred, pledged
or hypothecated unless the proposed disposition is the subject of a currently
effective registration statement under the Securities Act of 1933, as amended,
or unless the Company has received an opinion of counsel reasonably satisfactory
in form and scope to the Company that such registration is not required. Any
purported transfer, assignment or other purported disposition in contravention
of the terms of this Warrant shall be void and of no effect. Any certificate for
shares of Common Stock issued upon the exercise of this Warrant shall bear a
legend setting forth such restrictions on transfer.

 

6. Remedies. Each party stipulates that the remedies at law in the event of any
default or threatened default by the other party in the performance or
compliance with any of the terms of this Warrant are and will not be adequate,
and that such terms may be specifically enforced by a decree for that specific
performance of any agreement contained herein or by an injunction against a
violation of any of the terms hereof or otherwise.

 

7



--------------------------------------------------------------------------------

7. Governing Law. This Warrant and its provisions and the rights and obligations
of the parties hereunder shall be governed by, and construed and enforced in
accordance with, the substantive laws of the State of Delaware, without regard
to its principles of conflicts of laws.

 

8. Voting Rights. This Warrant shall not entitle the Registered Holder to any
voting rights or any other rights as a stockholder of the Company but upon
presentation of this Warrant with the Subscription Form annexed duly executed
and the tender of payment of the Exercise Price at the office of the Company
pursuant to the provisions of this Warrant, the Registered Holder shall
forthwith be deemed a stockholder of record of the Company in respect of the
securities for which the Registered Holder has so subscribed and paid.

 

9. Miscellaneous. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought. The invalidity or unenforceability of any provision hereof shall in no
way affect the validity or enforceability of any other provision. Where
appropriate, words having gender include the masculine, feminine and neuter.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its
Chief Executive Officer thereunto duly authorized under seal this      day of
    , 2004.

 

ATTEST:

  

SOLOMON TECHNOLOGIES, INC.

 

--------------------------------------------------------------------------------

  

By:

 

 

--------------------------------------------------------------------------------

Secretary

  

Name:

 

David E. Tether

    

Title:

 

Chief Executive Officer

 

8



--------------------------------------------------------------------------------

SUBSCRIPTION FORM

 

The undersigned, the Registered Holder of the within Warrant, hereby irrevocably
elects to exercise the purchase right represented by such Warrant for, and to
purchase thereunder,              shares of common stock of Solomon
Technologies, Inc., and herewith (check one)              makes payment of
$             therefor or              elects to pay the Exercise Price using
the alternative method set forth in Section 1.01 of such Warrant and requests
that the certificates representing such shares be issued in the name of and
delivered to:                     and if such shares shall not include all of
the shares issuable under this Warrant, that a new Warrant of like tenor and
date be delivered to the undersigned holder for the shares not issued.

 

Dated:

  

 

--------------------------------------------------------------------------------

   Signature:   

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

FORM OF ASSIGNMENT

 

For value received the undersigned hereby sells, assigns and transfers unto
                                              whose address is
                                                 , the within Warrant with
respect to              shares purchasable thereby, and does hereby irrevocably
constitute and appoint                                      attorney to transfer
the within Warrant on the books of the within named corporation with full power
of substitution in the premises.

 

Dated:

 

In the presence of:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

   

    Signature